Citation Nr: 1230083	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-05 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to November 21, 2005 for the award of service connection for irritable bowel syndrome (IBS).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected IBS.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to January 1990 and from February 1991 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, granted the Veteran's service connection claim for IBS and awarded a 10 percent disability rating, effective November 21, 2005.  In a September 2007 statement, within one year of the August 2007 rating decision, the Veteran expressed disagreement with the 10 percent disability rating and the effective date for the grant of service connection for IBS.  Interpreting the Veteran's August 2007 statement as new claims for an earlier effective date and for an increased disability rating for IBS, the RO, in a February 2008 rating decision, continued his 10 percent disability and denied entitlement to an earlier effective date for the grant of service connection for IBS.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in June 2010.  A transcript of that hearing is of record.

The claims file contains additional VA treatment records that were received after the Veteran's appeal was certified to the Board.  While the Veteran has not submitted a waiver of RO review of this evidence, remand for the issuance of a supplemental statement of the case is not necessary because these records are not relevant to the claims currently on appeal before the Board.  See 38 C.F.R. § 20.1304(c) (2011).

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected IBS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An original claim of entitlement to service connection for a gastrointestinal disorder as due to undiagnosed illness was denied by the Board in a June 1999 decision.

2. On March 1, 2002, 38 C.F.R. § 3.317 was revised to include irritable bowel syndrome as a qualifying chronic disability subject to presumptive service connection for Persian Gulf War veterans.

3.  The veteran filed a petition to reopen a previously denied claim of entitlement to service connection for IBS that was received by the RO in November 2006.

4.  In an August 2007 rating decision, the RO granted service connection for IBS on a presumptive basis, effective November 21, 2005, one year prior to the date of his service connection claim.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to November 21, 2005, for the award of service connection for IBS have not been met.  38 U.S.C.A. §§ 5107, 5109A, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3,114, 3.155, 3.400, (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110(g), 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  VCAA notice letters dated in March 2007 and November 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  

In this appeal, the Veteran is challenging the initial effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in September 2010 before service connection was granted was legally sufficient, VA's duty to notify with respect to that issue has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), and his VA treatment records.  He has not indicated that there are any outstanding treatment records he wished VA to obtain.  He has also been provided with a VA examination with respect to his original service connection claim.  

Moreover, the Veteran was afforded a hearing before an Acting Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the Acting VLJ did not specifically note the bases of the prior determination or the elements that were lacking to substantiate the Veteran's claims.  The Acting VLJ and the Veteran's representative asked specific questions, however, directed at identifying whether the Veteran had evidence required to meet the criteria for establishing his earlier effective date claim.  The Acting VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran identified evidence that would purportedly support his claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the issues identified, there is no prejudice to the Veteran in adjudicating this claim on appeal.

II.  Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date for the award of service connection for IBS primarily because he had previously filed a claim of entitlement to service connection for a gastrointestinal disorder that was denied by a Board decision in June 1999.  Specifically, he maintains that since VA amended 38 C.F.R. § 3.317 to include IBS as a chronic qualifying disability for which service connection may be awarded on a presumptive basis for veterans who served in the Southwest Asia Theater of operations during the Persian Gulf War, he should be entitled to an effective date back to his original date of claim for this disability.  In the alternative, he contends that he should be entitled to an effective date back to the effective date of the regulation under which he was presumptively granted service connection.  In this case, the effective date of the revised 38 C.F.R. § 3.3.17 was March 1, 2002.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  An informal claim must be written, and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and also Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2011).

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).  The benefit sought in a claim for benefits must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

In cases involving new and material evidence, where the evidence is received more than a year after the final disallowance of a claim, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.156 (b); 3.400(q)(2) (2011).

A claimant can only receive retroactive payments based on a liberalizing law or liberalizing VA issue if (1) the evidence establishes that "the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and [(2)] that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2011); see McKay v. Brown, 9 Vet.App. 183, 188 (1996) (purpose of one-year grace period is to give claimants time to react after a change in the law).

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a) (2011).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1) (2011).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2) (2011).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3) (2011).

Here, the claims file shows that the Veteran filed an original claim of service connection for a stomach condition in July 1997.  In an April 1998 rating decision, the RO denied entitlement to service connection for a stomach condition with diarrhea and cramping, to include as due to undiagnosed illness.  The Veteran appealed this determination to the Board, and in a June 1999 decision, the Board denied entitlement to service connection for a gastrointestinal disorder as due to an undiagnosed illness, based on the finding that service connection was not warranted on a direct basis. 

Nearly three years after the Veteran's claim was finally denied by the Board, the law affecting compensation for disabilities occurring in Persian Gulf War veterans was amended, effective March 1, 2002.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, including irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002); 38 C.F.R. § 3.317 (2011).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).

Due to this change in law, service connection may be established for a veteran of the Persian Gulf War who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2007).  A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id.

Subsequently, in November 2006, the Veteran filed a petition to reopen a previously denied claim of entitlement to service connection for irritable bowel syndrome.  The RO granted the Veteran's service connection claim in an August 2007 rating decision, on a presumptive basis under 38 C.F.R. § 3.317, based on the Veteran's service in the Southwest Asia Theater of operations during the Gulf War.  The effective date for the award of service connection was November 21, 2005, one year prior to the date of his reopened claim.  

In a September 2007 Notice of Disagreement, the Veteran indicated that he believed that entitlement to service connection for IBS should have been granted effective March 1, 2002, the effective date of the change in regulation.  

In his February 2009 substantive appeal (on VA Form 9), the Veteran indicated that he experienced the same symptoms at the time he first claimed entitlement to service connection for a gastrointestinal disorder in July 1997 as those for which service connection was later granted in August 2007, and that therefore, service connection should have been awarded back to the date of his original claim.  The Veteran reiterated similar contentions during his June 2010 hearing before the undersigned Acting VLJ.

With respect to his claim that the effective date for the grant of service connection should reach back to the date of filing of his original claim, the Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show some exception to the finality (res judicata) of the prior decision denying the claim, such as by collaterally attacking it and showing it involved clear and unmistakable error.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Else, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Indeed, the Board has to summarily dismiss any such appeal outright, for lack of jurisdiction, rather than simply denying the claim on its underlying merits.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006). 

In this regard, the Board observes that a claim "remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009) (quoting Williams v. Peake, 521 F.3d 1348, 1350 (Fed. Cir. 2008)); see also Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  As his prior claim was finally denied by a Board decision in June 1999, his prior claim was no longer pending.  Thus, the evidence showed that service and post-service evidence of record, as a whole, would not support service connection on a direct basis without the presumptions of 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Next, after a review of the record, the Board finds that there is no basis to extend the effective date for the Veteran's award of service connection for IBS back to the effective date of the underlying regulation upon which service connection was ultimately granted.  The record clearly shows that his petition to reopen his service connection claim was received at the RO on November 21, 2006, more than one year after the effective of the relevant regulation, and there is no evidence of record to show that the Veteran filed any informal or formal petition to reopen his previously denied service connection claim prior to November 2006.  Accordingly, pursuant to 38 C.F.R. § 3.114(a)(3) (2011), where his service connection claim was reviewed at his request more than one year after the effective date of the regulation upon which service connection was ultimately allowed, entitlement may only be authorized for a period of one year prior to the date of receipt of that claim.  Thus awarding an effective date of November 21, 2005, was the correct course of action in this case.

Hence, after a thorough review of all the evidence of record, the Veteran's claims for an earlier effective date for the grant of service connection for IBS must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the- doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to effective date prior to November 21, 2005 for the award of service connection for IBS is denied.


REMAND

The Veteran's remaining claim on appeal is that of entitlement to an initial disability rating in excess of 10 percent for service-connected IBS.  Unfortunately, a remand is required with respect to this issue.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Veteran testified at his June 2010 hearing concerning the symptoms associated with his service-connected IBS and described symptoms indicating that his condition had increased in severity since his prior VA examination.  Notably, the Veteran's service-connected IBS was last evaluated during a December 2007 VA examination.  Accordingly, the Board observes that the Veteran's most recent VA examination results may not reflect the current severity of his IBS.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Moreover, while the duty to assist does not require that a claim be remanded solely because of the passage of time where an adequate VA examination was conducted, in this case, the Veteran has essentially contended that his disability has increased in severity since his last VA examination.  Therefore, the Board believes that a current and contemporaneous evaluation of the Veteran's service-connected IBS would prove helpful in adjudicating the merits of his increased rating claim.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, this issue must be remanded in order for a VA examiner to assess the current severity of his service-connected IBS.

Additionally, the Veteran indicated that he had been hospitalized at Stormont Vail Hospital for dehydration associated with his IBS in February 2009.  On remand, reasonable efforts should be made to request copies of hospital treatment records on the Veteran's behalf.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his IBS, and records of his VA care, dated since August 2009, have not been associated with the claims file.  Under the law, VA must obtain outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records from the VA Medical Center in Topeka, Kansas, dated since August 2009.  

2.  Ask the Veteran to identify all non-VA healthcare providers that have treated him for symptoms associated with his service-connected IBS, to include his February 2009 treatment for dehydration at Stormont Vail Hospital.  After securing the appropriate release forms, make reasonable attempts to obtain all identified records.  Any response received should be associated with the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected IBS.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify all manifestations attributable to the Veteran's service-connected IBS.  

The examiner should also specifically describe the severity of the Veteran's IBS in terms of mild, with disturbances of bowel function with occasional episodes of abdominal distress; moderate, with frequent episodes of bowel disturbance with abdominal distress; or severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

In addition, please state the effects of the Veteran's condition on his employment, if any, and whether he is rendered unemployable by the IBS.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's increased rating claim on appeal.  If his claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this claim to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


